Title: To Thomas Jefferson from Jacob Wagner, 24 December 1804
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     24 Decr. 1804.
                  
                  Mr. Wagner has the honor to present his respects to the President.
                  The enclosed letter is altogether incoherent and lunatic, and the object not discernible. It would seem that the writer is in prison at Baltimore, if indeed his expressions are not figurative of the condition in which he supposes his soul to be, for his epistle is filled with references to religion and with the assertion of his claims to preternatural gifts. He calls himself a “joiner from his youth, afterwards a knifegrinder, but now a Theologian” &c. &c. It is dated 15 Decr. 1804 at Baltimore.
               